Case 2:21-mc-00043-DMG-MRW Document 19-3 Filed 02/26/21 Page 1 of 6 Page ID #:166




                     EXHIBIT 2
  Case 2:21-mc-00043-DMG-MRW Document 19-3 Filed 02/26/21 Page 2 of 6 Page ID #:167                        1
                            SpaceX Proprietary and Confidential Information
Fabian Hutter                                                                 Phone Interview #1, Jun 8, 2020
                                                                              Technical Strategy Associate
                                                                                              Redmond, WA



 Personal Info                                          Source

 Phone number                                           Responded to an ad on LinkedIn Limited Listing
 650             (other)


 Email
           @gmail.com


 Address
 --


 Social Media
 --


 Websites
 --



 Responsibility

 Recruiter
 Jesse Klekamp


 Coordinator
 Abigail Bentz



 Candidate Application

 Job Post Questions

 GPA (Undergraduate)



 GPA (Graduate)
 Not applicable


 SAT Score
 Did not take


 ACT Score



 GRE Score
 Did not take



                            SpaceX Proprietary and Confidential Information
                                     Powered by Greenhouse                                     Ex. 2
                                                                                              Page 3
 Case 2:21-mc-00043-DMG-MRW Document 19-3 Filed 02/26/21 Page 3 of 6 Page ID #:168               2
GMAT Score                            SpaceX Proprietary and Confidential Information




SpaceX Employment History
I have never worked for SpaceX


If applicable, what is / was your SpaceX email address?
--


How many years of professional work experience do you have?
2


Active Security Clearance(s)
Not Applicable


LinkedIn Profile
--


Additional Link
--


How did you hear about this job?
Company Website


Please specify
--


Are you legally authorized to work in the United States?
I am authorized to work in the United States for any employer


Citizenship Status
(b) U.S. lawful permanent resident


If (f) Other, please explain:
--




                                      SpaceX Proprietary and Confidential Information
                                               Powered by Greenhouse                     Ex. 2
                                                                                        Page 4
   Case 2:21-mc-00043-DMG-MRW Document 19-3 Filed 02/26/21 Page 4 of 6 Page ID #:169                             3
                                       SpaceX Proprietary and Confidential Information
Interview Prep
Purpose

    Dig in deeper with a set of behavioral & technical questions that target your desired skill set
    Determine whether the candidate should be brought in for an on-site interview
    Let the candidate know what to expect next in your process

Sample Questions

    Tell me about the most difficult technical challenge you've encountered and how you resolved it.
    Tell me about a recent project or process that you made better, faster, or more efficient.
    Tell me about a time when you had to balance multiple tasks with competing priorities.
    Tell me about a time you were asked to do something you had never done before. How did you react, and what
    did you learn?
    Tell me about a time when a project didn't go the way you expected. How did you handle it?
    Tell me about a side project you've worked on in the past year.
    Tell me about a time you failed. What did you learn?
    Tell me about a time when you disagreed with a peer or coworker. How did you reach a positive outcome?
    Tell me about a time when you needed to acquire a new technical skill. How did you ramp up?
    Tell me something about yourself that's not listed on your resume.
    Do you have any questions for me?




                                       SpaceX Proprietary and Confidential Information
                                                Powered by Greenhouse                                   Ex. 2
                                                                                                       Page 5
  Case 2:21-mc-00043-DMG-MRW Document 19-3 Filed 02/26/21 Page 5 of 6 Page ID #:170                                     4
                                         SpaceX Proprietary and Confidential Information
Scorecard
Key Take-Aways
Did not show flexibility when asked to think through Starlink specific constellation questions. Unclear on motivation
for working on Starlink or in explaining why he started his 2 startups and now is moving on from them.

Recommend reject as motivation in particular was concerning and he didn't show strength on the starlink strategy
questions.

Recommended next step:
Reject – Would not recommend candidate for SpaceX


Overall Recommendation
Did the candidate pass the interview?

    Definitely Not                  No                               Yes                   Strong Yes


Does the candidate show clear competence in the following areas?

Attributes

Cognitive Ability

Flexibility & Adaptability

Interpersonal Skills

Motivation

Team Amplification

Technical Skills




                                         SpaceX Proprietary and Confidential Information
                                                  Powered by Greenhouse                                  Ex. 2
                                                                                                        Page 6
Case 2:21-mc-00043-DMG-MRW Document 19-3 Filed 02/26/21 Page 6 of 6 Page ID #:171
                              SpaceX Proprietary and Confidential Information



  Fabian
  Hutter              Brunn am Gebirge, Austria

                      +1 (650)             ; +43
                      @           ,           @gmail.com

  ㅡ
  Education           University of Pennsylvania, Wharton School / ​B.Sc. in Economics
                      2014 - 2018, Class of 2018; Philadelphia, USA

                      Relevant Coursework: Venture Capital, Advanced Financial Management, M&A,
                      Introduction to Econometrics, Capital Markets, Systematic Idea Generation

                      Kollegium Kalksburg / ​Gymnasium
                      2005 - 2013; Vienna, Austria

  ㅡ
  Experience          pivot / ​Founder
                      May 2019 - PRESENT; Vienna, Austria

                      Created carbon life cycle estimates for over 550 different car models sold in Europe
                      and built an mobile-first, interactive online calculator based on the Typeform
                      Javascript APK in less than 3 months

                      Lucie / ​Co-Founder
                      April 2018 - May 2019; Herzliya, Israel + Philadelphia, USA

                      Involved in all aspects, such as product design, market research, medical partnerships,
                      Acquired $30K in seed funding by former Rakuten employees, ​bootstrapped a
                      fully-functioning 5-channel EEG wearable​ with potential medical grade certification


                      Speedinvest / ​VC Summer Analyst (Fintech)
                      July 2017 - September 2017; Vienna, Austria

                      Responsible for performing due diligence, comparables and precedent transaction
                      analyses, creating fundraising- and external client presentations, tracked fundraising
                      process and pledged investments

  ㅡ
  Leadership          European Horizon​ (Yale University)​ / ​Co-Founder
                      June 2015 - April 2018; New Haven, USA

                      Established long-term sponsorship funds over $100,000 by Google for student
                      conferences (Transatlantic Digital Economy Youth Summit, ESC), Successfully
                      recruited over 20 university chapters across the United States and Europe, founded a
                      student-run seed fund that gives out bi-yearly $5,000 stipends

  ㅡ
  Other Information
                      .
  Languages           Fluent in English, German, and Portuguese; Intermediate in French and Spanish

  Skills              Expert in Excel, PowerPoint, and Data Mining (R); Intermediate in Python and Java

  Nationalities       Austrian, Canadian



                              SpaceX Proprietary and Confidential Information
                                                                                                Ex. 2
                                                                                               Page 7
